Citation Nr: 0107587	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-06 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for herniation of the L4-5 
discs of the lumbosacral spine, currently rated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for an increased 
rating for his service connected herniation of the L4-5 discs 
of the lumbosacral spine, at the time rated as 40 percent 
disabling.  He responded with a November 1999 notice of 
disagreement, and was sent a December 1999 statement of the 
case.  He then filed a December 1999 VA Form 9, perfecting 
his appeal.  A personal hearing before RO personnel was 
afforded him in April 2000.  

The veteran has, in the course of this appeal, been awarded 
an increased rating for his service connected low back 
disability.  However, because there has been no clearly 
expressed intent on the part of the veteran to limit his 
appeal to entitlement to a specified disability rating, the 
VA is required to consider entitlement to all available 
ratings for that disability.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) [citing AB v. Brown, 6 Vet. App. 35, 38 
(1993)].  Accordingly, this issue remains in appellate 
status.  


FINDING OF FACT

The veteran has persistent symptoms of pain, radiculopathy, 
and other neurological impairment of his low back and lower 
extremities, with little intermittent relief, due to his 
service connected herniation of the L4-5 discs of the 
lumbosacral spine.  



CONCLUSION OF LAW

An increased rating, to 60 percent and no higher, is 
warranted for the veteran's herniation of the L4-5 discs of 
the lumbosacral spine.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Codes 5285-5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a November 1997 rating decision, the RO awarded the 
veteran service connection, with a 20 initial rating, for a 
low back disability characterized by L4-5 herniation.  

The veteran underwent surgery on his lumbosacral spine in 
December 1998 at a private medical center.  The preoperative 
diagnosis was of degenerative disc disease with recurrent 
disc herniation at L4-5.  A diskectomy was performed on the 
lumbosacral spine, and the operation and postoperative 
recovery were without incident.  However, he continued to 
experience severe low back pain, and a MRI study performed 
several months after his operation again revealed a herniated 
disc.  He was without numbness of the lower extremities, or 
bowel or bladder incontinence.  No sensory or reflex deficits 
of the lower extremities were present.  His private primary 
physician diagnosed a progression of the veteran's 
degenerative disc disease of the lumbosacral spine.  

In January 1999, the veteran filed a claim for an increased 
rating for his service connected low back disability.  The RO 
considered the medical evidence of record and issued a 
February 1999 rating decision awarding the veteran an 
increased rating, to 40 percent, for his service connected 
low back disability.  He was also awarded a temporary total 
disability rating, for convalescence purposes, from December 
15, 1998, to March 1, 1999, due to his back surgery.  

The veteran responded with a May 1999 request for the RO to 
reconsider his low back disability rating, based on an 
increase in severity.  The RO responded by issuing a May 1999 
rating decision which continued the veteran's rating for his 
low back disability at 40 percent.  He then requested a 
personal hearing in July 1999, and submitted additional 
medical evidence.  

The veteran's private physician placed him on a course of 
physical therapy, oral steroids, bed rest, and epidural 
blocks, without success, in order to address the veteran's 
low back pain.  His pain was noted to radiate into his legs.  
He also reported a return of intermittent numbness of the 
lower extremities.  Clinical notes dating from June 1999 and 
subsequent describe these methods as "not very helpful" in 
relieving the veteran's pain.  A December 1999 outpatient 
treatment note lists chronic radiculopathy among the 
veteran's diagnoses.  The veteran had tried various pain 
medications, but these caused stomach irritation and other 
negative side effects, and were not otherwise helpful in 
addressing his pain.  

The veteran's increased rating claim for his low back 
disability was again reconsidered by the RO in October 1999, 
and was again continued at 40 percent.  The veteran next 
filed a November 1999 notice of disagreement, initiating this 
appeal.  He was afforded a December 1999 statement of the 
case, and responded with a December 1999 VA Form 9, 
perfecting his appeal. 

The veteran testified on his own behalf at a personal hearing 
at the RO in April 2000.  He stated that the pain in his low 
back is constant and severe, and he cannot walk, stand, or 
sit for extended periods of time.  He rated his low back pain 
as a 10 on a scale of 1-10.  He also has intermittent 
numbness in the lower extremities.  Household chores and 
everyday tasks such as driving his car are difficult and 
painful for him.  He has been able to maintain employment as 
a counselor, but must miss work on occasion due to his low 
back pain.  

The RO considered the veteran's testimony and the additional 
evidence of record, and continued his disability at 40 
percent.  He expressed continued disagreement with this 
rating, and his claim was sent to the Board.  

Analysis

The veteran seeks an increased rating for his service 
connected herniation of the L4-5 discs of the lumbosacral 
spine, currently rated as 40 percent disabling.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2000).  

Regarding increased-rating claims for musculoskeletal 
disabilities, the U. S. Court of Appeals for Veterans Claims 
(Court) has expounded on the necessary evidence required for 
a full evaluation of orthopedic disabilities.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain, pain on use, excess fatigability, 
weakened movement, and/or incoordination.  

The veteran's herniation of the L4-5 discs of the lumbosacral 
spine is currently rated as 40 percent disabling under 
Diagnostic Code 5293, for intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  Under this 
code, a 40 percent rating is awarded for recurrent attacks, 
with only intermittent relief, resulting in severe 
impairment.  A 60 percent rating is warranted for pronounced 
impairment, including persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000).  For the reasons to be discussed 
below, an increased rating, to 60 percent and no higher, is 
warranted for the veteran's service connected disability.  

According to the medical evidence, the veteran has had three 
surgical operations on his low back since 1989, the most 
recent in December 1998.  Despite these operations, he 
continues to experience low back pain which he describes as a 
10 on a scale of 1-10.   He also experiences some numbness 
and pain radiating into his lower extremities.  Chronic 
radiculopathy was diagnosed by a private physician in 
December 1999.   Moreover, the veteran has tried physical 
therapy, pain medications, epidural blocks, and other 
treatments with only minimal relief of his pain.  A private 
MRI study performed subsequent to the veteran's most recent 
low back operation confirmed continuing herniation of his 
lumbosacral spine.  Overall, the preponderance of the 
evidence suggests the presence of such persistent symptoms as 
characteristic pain, radiculopathy, and other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  In light of 38 C.F.R. §§ 4.3 and 
4.7, an increased rating to 60 percent is warranted under 
Diagnostic Code 5293 for the veteran's service connected 
herniation of the L4-5 discs of the lumbosacral spine.  

A 60 percent rating represents the maximum schedular rating 
available under Diagnostic Code 5293; however, the veteran's 
claim may also be considered under other diagnostic codes for 
disabilities of the spine.  See 38 C.F.R. § 4.20 (2000).  

Only Diagnostic Codes 5285, for residuals of fractures of the 
vertebrae, and 5286, for ankylosis of the spine, offer 
schedular ratings in excess of 60 percent for spinal 
disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5285-86 
(2000).  Diagnostic Code 5285 requires cord involvement, 
confinement to bed, or the need for long leg braces in order 
to warrant a total rating.  The medical evidence of record 
does not reflect such symptomatology.  No involvement of the 
spinal cord has been noted by either VA or private medical 
examiners, and the veteran is not bedridden, as he retains 
the ability to ambulate, albeit with pain.  Additionally, no 
leg braces or other walking devices are required.  Likewise, 
no medical examiner has suggested the veteran has such 
limitation of motion of the lumbosacral spine as to equate to 
unfavorable ankylosis of the lumbosacral spine, as he has 
demonstrated at least some range of motion.  Hence, a total 
rating is also not warranted under Diagnostic Code 5286.  

Because the veteran has already been awarded in excess of the 
maximum schedular rating for limitation of motion of the 
lumbosacral spine, consideration of additional impairment due 
to pain, pain on use, weakened movement, incoordination, 
etc., as outlined by the Court in DeLuca, is also not 
warranted at the present time.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  While the 
veteran's service connected lumbosacral spine disability 
required private hospitalization and surgery as recently as 
December 1998, followed by a convalescence period, the 
veteran has already been awarded a temporary total rating for 
this time period.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability of the lumbosacral spine is unusual, or causes 
marked interference with work other than as otherwise 
provided herein and within the schedular rating criteria.  

In conclusion, an increased rating of 60 percent and no 
higher is warranted for the veteran's herniation of the L4-5 
discs of the lumbosacral spine.  


ORDER

The veteran is awarded an increased rating, to 60 percent and 
no higher, for his service connected herniation of the L4-5 
discs of the lumbosacral spine.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

